Evans, Judge.
At any time before final judgment the court, in its discretion, upon payment of cost's, may allow the opening of a default in a case "for excusable negligence.” Code Ann. § 81A-155 (b) (Ga. L. 1966, pp. 609, 659; 1967, pp. 226, 238). The trial court, after a hearing, having determined that there was no reasonable excuse for failing to answer the suit, there being no traverse of service and it being shown that the defendant was aware that this suit had been filed in the State court as shown by the pleadings in a similar suit in the Federal court served upon the appellant, it did not abuse its discretion in refusing to open the default. Brucker v. O’Connor, 115 Ga. 95, 96 (41 SE 245); Haynes v. Smith, 99 Ga. App. 433, 435 (108 SE2d 772); Strickland v. Galloway, 111 Ga. App. 683, 685 (143 SE2d 3); Ezzard v. Morgan, 118 Ga. App. 50 (162 SE2d 793); American Liberty Ins. Co. v. Sanders, 120 Ga. App. 202 (3) (170 SE2d 249); Jordan v. Clark, 119 Ga. App. 18 (165 SE2d 922). The enumerated error is not meritorious.

Judgment affirmed.


Hall, P.J., and Deen, J., concur.